DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of Applicant’s argument, the Examiner has decided to issue a new non-final office action, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 10-14, are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (US 2008/0241255 A1) in view Kazuyoshi (JP 2003062420 A). 
	Regarding claim 1, Rose discloses an electronic vaping device comprising: a cartridge (100, 1200, 1250) including, at least one portion formed of a material (see paragraph 0148, 0149) including at least one polymer, the at least one oxygen sequestering material configured to absorb atmospheric oxygen, the at least one portion including at least a portion of a housing, at least a portion of a reservoir (1210), at least a portion of a mouth-end insert, at least a portion of a connector, at least a portion of an end cap (see paragraph 0242), or any combination thereof; and a power supply section including, a power supply (see paragraph 0236). However, Rose fails to disclose at least one oxygen sequestering or capturing material. Kazuyoshi discloses at least one 
Regarding claims 2-3, Rose and Kazuyoshi disclose the at least one polymer is a natural polymer or a synthetic polymer and the at least one polymer includes low density polyethylene, high density polyethylene, low density polypropylene, high density polypropylene, poly(dimethylsiloxane), or any combination thereof (see paragraphs 0149, 0150).
Regarding claim 4, Rose and Kazuyoshi disclose the oxygen sequestering material is an ultraviolet (UV) activated oxygen sequestering material (see nicotine source:435).
Regarding claim 5, Rose and Kazuyoshi disclose the oxygen sequestering material includes 1, 2-polybutadiene, an anthroquinone system, and a three phase blend including a reactive double bond, a photoinitiator, a transition metal catalyst, or any combination thereof a combination thereof ("nicotine source 435... comprise other compounds such as antioxidants (BHA, BHT, ascorbate)’, paragraph [0148]: see also remarks under ltem1.4.1).
Regarding claim 6, Rose and Kazuyoshi disclose the oxygen sequestering material includes poly (ethylene/methyl acrylate/cyclohexene-methyl acrylate) (EMCM): ("nicotine source 435... comprise other compounds such as antioxidants (BHA, BHT, ascorbate)’, paragraph [0148]; see also remarks under Item 1.4.1).


Regarding claim 11, Rose and Kazuyoshi disclose the at least one polymer includes low density polyethylene, high density polyethylene, low density polypropylene, high density polypropylene, poly(dimethylsiloxane), or any combination thereof (see paragraphs 0049-0050).
Regarding claim 12, Rose and Kazuyoshi disclose the oxygen sequestering material is an ultraviolet (UV) activated oxygen sequestering material (see nicotine source: 435).
Regarding claim 13, Rose and Kazuyoshi disclose the oxygen sequestering material includes 1,2 polybutadiene, an anthroquinone system, and a three phase blend including a reactive double bond, a photoinitiator, a transition metal catalyst, or any combination thereof ("nicotine source 435... comprise other compounds such as antioxidants (BHA, BHT, ascorbate)’, paragraph [0148]; see also remarks under Item1.4.1).

.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al (US 2008/0241255 A1).
Rose and Kazuyoshi disclose the aforementioned limitations, but fail to disclose the value or the volume of polymer or oxygen or the lifetime of the electronic vaping device. It would have been obvious matter of design choice to use the value or the volume of polymer or oxygen, such a modification would have involved a mere change in the size or the volume of the component or the lifetime of the electronic vaping device . A change in size or the volume is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It would have been obvious to one having ordinary skill in the art choice to use the value or the volume of polymer or oxygen or the lifetime of the electronic vaping device in ordered to meet the system requirement in Rose’s device.
                                               Response to Argument
s 1-17 have been considered but are moot in view of the new ground(s) of rejection.
                                             Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                        	03/14/2022